DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 1/26/2022 is acknowledged.  The traversal is on the ground(s) that the search for both set of claims subaerially overlaps.  This is not found to be non-persuasive because the device of claim 8 contains structures that are not required in claim 1 and 6 such as “providing an optical fiber ferrule block, the ferrule block including guide pins or guide holes to align the multi-fiber connector” and “a two level antireflection coating having a first coating level on the front surface of the ferrule block and a second coating level being higher than the second coating level such that when the first coating level multi-layer dielectric antireflection coating on the front surface of the ferrule blocks contacts another ferrule block during connecting mating, the second coating level of the plural optical fibers does not contact mating fibers”. Thus, the scope of claims between claim 1 and 6 are contain divergent subject matter from the claim 8. This will require additional search on a scope that are not claimed in claim 1 and 6.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-4 and 6 are examined on the merits. Claim 7 and 8 are withdrawn as indicated by the applicant as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Kikuchi 2002/0097956A1 in view of the Japanese Patent to Eguchi JP09015444A in view US Patent Application Publication to Nodding 2010/0278491US, in view of the US Patent Application Publication to US Patent Application Publication to Ode 2013/0122252US and further in view of the US Patent Application Publication to Kewitsch 2008/0019642US and further in view of the US Patent to Hughes 7,258,495US.
In terms of Claims 1-3, Kikuchi teaches a method for making a recessed fiber (Figure 1a-c), non-contact, optical connector at an end of an optical fiber cable (Figure 1a: 102 and 108), the recessed fiber non-contact, optical connector having at least one optical fiber positioned in a ferrule (Figure 1a: 102 and 108(, the method comprising: providing an optical fiber ferrule (102); inserting one or more optical fibers in one or more through-holes in the ferrule (Figure 1b), the ferrule having a ferrule front surface (Figure 1a: at location of 112), each through-hole being sized to accept and align an optical fiber (Figure 1a and 1b),affixing the one or more optical fibers in the ferrule to forma fiber-ferrule cable assembly; applying a multi-layer antireflection coating (130a /130b). 
Kikuchi does not teach wherein the AR film is a made of dielectric material.
Eguchi does teach a multi-layer AR film made of dielectric material. It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to modify the material of the AR film to be dielectric in order prevented unwanted optical crosstalk or reflections.
Kikuchi / Eguchi do not teach wherein the one or more optical fibers being part of an optical fiber cable that does not significantly outgas in a vacuum deposition chamber.
Nodding does teach an optical cable that does not outgas ([0050]) in order to prevent contaminants from producing negative effects to the fiber ([0008]). Since the fiber does not outgas it will also not out gas in a vacuum deposition chamber.
It would have been obvious to one of ordinary skill in art before the effective filing date of the current invention to modify the fiber cable of Kikuchi to be a cable that doesn’t outgas in order to reduce the possibility of contaminants within connector / vacuum deposition chamber.
Kikuchi / Eguchi / Nodding do not teach applying a multi-layer dielectric antireflection coating using a method selected from ion beam sputtering or ion-assisted e-beam deposition under a vacuum deposition condition to the recessed fiber facet and to the ferrule contact surface.
Ode does teach forming an AR film within a vacuum environment having multiple coatings using sputtering or e-beam deposition methods ([0002]). It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to modify the film formation technique to use e-beam or ion sputtering in order to control the amount concentration of the active material to form the AR coating. This will result in the antireflection having good antireflective properties.
Kikuchi / Eguchi/ Nodding / Ode wherein Eguchi already teaches the AR film being positioned on the ferrule such that a recess is formed between a top surface of the coating spacer layer and an end surface of the one or more optical fibers positioned in the ferrule (SEE Figure 13 and 14 of Eguchi).
Kikuchi / Eguchi/ Nodding / Ode wherein Eguchi do not teach selectively applying a coating as a spacer layer on top of the multi-layer dielectric antireflection coating positioned on the ferrule using sputtering technique.
Kewitsch does teach applying a coating as a spacer layer on top of the multi-layer dielectric antireflection coating ([0034]) wherein the spacer layer is metal ([0034]) via ion sputtering ([0034]). Kewitsch further teaches that a metal layer maybe formed on the AR film in order to prevent galling effects. It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to include a spacer layer on top of the AR film while being attached to ferrule in order to prevent galling effects during coupling or alignment. This will prolong the durability of the device ([0034]).
Kikuchi / Eguchi / Nodding / Ode / Kewitsch do not teach wherein the fiber is recessed from the ferrule and wherein a polishing step is used to created smooth surface on the ferrule.
Hughes teaches fiber inserted into a ferrule wherein the fiber is recessed from the ferrule end face and ferrule end face in order to create a flat surface to enhance coupling. It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to include a polishing step and positioning the fiber recessed from the end face in order to enhance optical coupling (Column 4 lines 10-30)

As for claim 4, Kikuchi / Eguchi/ Nodding / Ode / Kewitsch teaches the method of claim 1. 
Kikuchi / Eguchi/ Nodding / Ode / Kewitsch do not teach wherein the spacer has a thickness up to 10 microns.
It would have been an obvious matter of choice to modify the thickness of Kewitsch to be up to 10 microns in order to ensure the device is not overly larger while still maintain a good degree of galling prevention, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Kikuchi 2002/0097956A1 in view of the Japanese Patent to Eguchi JP09015444A in view US Patent Application Publication to Nodding 2010/0278491US, in view of the US Patent Application Publication to US Patent Application Publication to Ode 2013/0122252US and further in view of the US Patent to Hughes 7,258,495US.

In terms of claim 6, In terms of Claims 1-3, Kikuchi teaches a method for making a recessed fiber (Figure 1a-c), non-contact, optical connector at an end of an optical fiber cable (Figure 1a: 102 and 108), the recessed fiber non-contact, optical connector having at least one optical fiber positioned in a ferrule (Figure 1a: 102 and 108(, the method comprising: providing an optical fiber ferrule (102); inserting one or more optical fibers in one or more through-holes in the ferrule (Figure 1b), the ferrule having a ferrule front surface (Figure 1a: at location of 112), each through-hole being sized to accept and align an optical fiber (Figure 1a and 1b),affixing the one or more optical fibers in the ferrule to forma fiber-ferrule cable assembly; applying a multi-layer antireflection coating (130a /130b). 
Kikuchi does not teach wherein the AR film is a made of dielectric material.
Eguchi does teach a multi-layer AR film made of dielectric material. It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to modify the material of the AR film to be dielectric in order prevented unwanted optical crosstalk or reflections.
Kikuchi / Eguchi do not teach wherein the one or more optical fibers being part of an optical fiber cable that does not significantly outgas in a vacuum deposition chamber.
Nodding does teach an optical cable that does not outgas ([0050]) in order to prevent contaminants from producing negative effects to the fiber ([0008]). Since the fiber does not outgas it will also not out gas in a vacuum deposition chamber.
It would have been obvious to one of ordinary skill in art before the effective filing date of the current invention to modify the fiber cable of Kikuchi to be a cable that doesn’t outgas in order to reduce the possibility of contaminants within connector / vacuum deposition chamber.
Kikuchi / Eguchi / Nodding do not teach applying a multi-layer dielectric antireflection coating using a method selected from ion beam sputtering or ion-assisted e-beam deposition under a vacuum deposition condition to the recessed fiber facet and to the ferrule contact surface wherein Kikuchi teaches wherein the multi-layer AR film (130a and 130b) in contact with the front facet of the ferrule.
Ode does teach forming an AR film within a vacuum environment having multiple coatings using sputtering or e-beam deposition methods ([0002]). It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to modify the film formation technique to use e-beam or ion sputtering in order to control the amount concentration of the active material to form the AR coating. This will result in the antireflection having good antireflective properties.
Kikuchi / Eguchi / Nodding / Ode do not teach wherein the fiber is recessed from the ferrule and wherein a polishing step is used to created smooth surface on the ferrule.
Hughes teaches fiber inserted into a ferrule wherein the fiber is recessed from the ferrule end face and ferrule end face in order to create a flat surface to enhance coupling. It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to include a polishing step and positioning the fiber recessed from the end face in order to enhance optical coupling (Column 4 lines 10-30).
Kikuchi / Eguchi / Nodding / Ode / Hughes do not teach wherein the fiber facet is recessed from said ferrule front contact surface by an amount of 0.1 micron to 10 microns. 
It would have been an obvious matter of choice to modify the depth of the recess of Hughes to be from .1 to 10 microns in order to ensure the device is not overly larger while still maintain a good degree of optical efficiency while ensure the fiber end face is not flush with the ferrule which may cause damage to fiber due to end face rubbing during coupling, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG Q TRAN/           Examiner, Art Unit 2874                                                                                                                                                                                             


/SUNG H PAK/           Primary Examiner, Art Unit 2874